EXHIBIT 10.29

 

 

BETWEEN:

JEFFREY M. GROSS

AND:

ANGIOTECH PHARMACEUTICALS, INC.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

Davis LLP

2800 Park Place

666 Burrard Street

Vancouver, BC V6C 2Z7

 

66216-00015

   AAS/mef

 

 



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This Agreement dated October 29, 2008

BETWEEN:

JEFFREY M. GROSS, of 3275 West 22nd Street,

Vancouver, BC, V6L 1N1

(“Executive”)

AND:

ANGIOTECH PHARMACEUTICALS, INC.,

a corporation incorporated under the laws of British Columbia

(“Angiotech”)

BACKGROUND

A. Angiotech wishes to continue to employ the Executive in the position of
Senior Vice President, Research & Development, on and subject to the terms and
conditions of this Agreement.

B. The Executive wishes to continue to be so employed.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

 

1. EMPLOYMENT

1.1 Angiotech will employ the Executive, and the Executive will serve Angiotech,
subject to and in accordance with the terms of this Agreement.

1.2 The Executive:

 

  (a) will be employed in the position of Senior Vice President, Research &
Development at Angiotech’s offices in Vancouver, British Columbia;

 

  (b) will report to Angiotech’s Chief Executive Officer; and

 

  (c) will perform those duties and responsibilities assigned to the Executive
by Angiotech from time to time.



--------------------------------------------------------------------------------

1.3 Angiotech may ask the Executive to serve as an officer of Angiotech, and/or
as a director and/or officer of one or more of Angiotech’s affiliates or
subsidiaries.

1.4 The Executive will be employed by Angiotech on a full-time basis, and agrees
that:

 

  (a) the Executive’s hours of work will vary, and will be those hours required
to perform the Executive’s duties and responsibilities under this Agreement; and

 

  (b) the remuneration paid to the Executive under this Agreement constitutes
remuneration, compensation, and payment in full for all hours worked and all
services provided by the Executive in connection with the Executive’s employment
with Angiotech or otherwise, including any work performed or services provided
as a director or officer of Angiotech or any of its affiliates or subsidiaries.

1.5 Angiotech may, from time to time, establish or change written policies and
procedures concerning its business and the conduct of its employees, which will,
upon publication to the Executive, be binding on the Executive as if
incorporated into this Agreement, provided that if there is a conflict between
the terms of such policies and procedures and the terms of this Agreement, the
terms of this Agreement will prevail and govern.

1.6 This Agreement is effective as of October 20, 2008 (“Effective Date”), and
will continue in effect until terminated by either party in accordance with its
terms.

1.7 The first day of the Executive’s employment continues to be July 3, 2007 for
all purposes under this Agreement, which will also continue to be the
anniversary date of the Executive’s employment for all purposes under this
Agreement.

 

2. EXCLUSIVE SERVICE

2.1 The Executive will, to the best of the Executive’s ability, diligently and
faithfully devote all of the Executive’s business time, attention, energies, and
abilities exclusively to the Business of Angiotech and the performance of the
Executive’s duties and responsibilities under this Agreement, and will at all
times use best efforts to promote the interests of Angiotech.

2.2 During the Executive’s employment with Angiotech, the Executive will not,
directly or indirectly:

 

  (a) be employed by or render services of a business, professional, or
commercial nature, including services as an owner, shareholder, partner, joint
venturer, officer, director, employee, advisor, contractor, consultant, agent,
or otherwise, to any other person, firm, entity, or business, whether for
remuneration or otherwise, without the prior written authorization of
Angiotech’s Chief Executive Officer; or

 

  (b) otherwise engage in any activity that is competitive with the Business of
Angiotech, or that negatively affects the performance of the Executive’s duties
and responsibilities under this Agreement, whether alone, or as an owner,
shareholder, partner, joint venturer, officer, director, employee, advisor,
contractor, consultant, or agent of any other person, firm, entity, or business.

 

- 2 -



--------------------------------------------------------------------------------

2.3 For greater certainty, paragraph 2.2(b) does not, subject to Part 11,
restrict the Executive from:

 

  (a) with Angiotech’s prior written authorization under paragraph 2.2(a),
rendering services to, or serving as an officer or director of, a person, firm,
entity, or business that is not a Competitor of Angiotech;

 

  (b) investing in a firm, entity, or business that is not a Competitor of
Angiotech;

 

  (c) owning a legal or beneficial interest not exceeding 1% in a Competitor of
Angiotech; or

 

  (d) engaging in charitable activities with a social or philanthropic purpose
that do not have a material negative effect on the performance of the
Executive’s duties and responsibilities under this Agreement or on the interests
of Angiotech.

 

3. FIDUCIARY DUTY

3.1 The Executive has a fiduciary relationship with Angiotech, whereby the
Executive has an absolute duty of trust, care, fidelity, and honesty to
Angiotech, including a duty to avoid any conflict of interest, and to act with
undivided loyalty to Angiotech and with the utmost good faith, exclusively and
selflessly in the best interests of Angiotech.

 

4. BASE SALARY

4.1 Angiotech will pay the Executive an annual base salary of $276,925.00 per
year or such other amount as the Board may determine, from time to time, in
accordance with this Agreement (“Base Salary”), payable on Angiotech’s normal
payroll schedule.

4.2 The Board may, from time to time, in its sole discretion, review the Base
Salary and determine if any increase is appropriate having regard to the
Executive’s performance and contributions, as assessed by the Board in its sole
discretion, and any other factor or factors the Board may consider appropriate.

 

5. BONUS PLAN

5.1 Subject to paragraph 5.3, the Executive will be eligible to participate in
Angiotech’s bonus plan for executive employees (“Bonus Plan”), which currently
provides for bonuses based on a target bonus opportunity of 40% of the Base
Salary earned by the Executive during a fiscal year, provided that the Board may
determine, in its sole discretion, that the amount of the payment made to the
Executive under the Bonus Plan in respect of a fiscal year may be greater or
lesser than the target bonus opportunity, or that no payment will be made to the
Executive from the Bonus Plan in respect of a fiscal year, having regard to
individual and company performance and any other factor or factors the Board may
consider appropriate.

 

- 3 -



--------------------------------------------------------------------------------

5.2 Any one payment to the Executive under the Bonus Plan will not obligate
Angiotech to make any other payment to the Executive under the Bonus Plan or
otherwise.

5.3 The Board may, from time to time, in its sole discretion and without prior
notice to the Executive, change or terminate the Bonus Plan. If there is a
conflict between the Bonus Plan and the terms of this Agreement (other than
paragraph 5.1), the terms of this Agreement (other than paragraph 5.1) will
prevail and govern.

 

6. STATUTORY DEDUCTIONS

6.1 The Base Salary, any payments under the Bonus Plan or under Part 10 or 14,
and any other payment, award, or benefit made or provided to the Executive under
this Agreement or otherwise are subject to all required statutory deductions and
withholdings, and any other amount required by law to be deducted or withheld
from such payment.

 

7. INSURANCE, RETIREMENT, AND OTHER EMPLOYEE BENEFITS

7.1 Subject to paragraphs 7.3 and 7.4, during the Executive’s employment with
Angiotech, the Executive will be eligible to participate in:

 

  (a) the group health, dental, life insurance, and short and long term
disability plans made generally available by Angiotech for its comparably
situated executive employees, and any other employee benefit plans that
Angiotech may make generally available from time to time for its comparably
situated executive employees, and, in each such instance, subject to and in
accordance with the terms of the applicable plan; and

 

  (b) the group RRSP plan made available by Angiotech for its comparably
situated executive employees, or in any other retirement plan that Angiotech may
make generally available from time to time for its comparably situated executive
employees, and, in each such instance, subject to and in accordance with the
terms of the applicable plan.

7.2 If the Executive is a director or officer of Angiotech or any of its
affiliates or subsidiaries, Angiotech will maintain a policy of directors’ and
officers’ liability insurance for the Executive while the Executive is so
serving.

7.3 The Executive’s eligibility for any benefits under any employee benefit
plan, including any health, dental, life insurance, or disability plan, or under
any retirement plan, including any group RRSP plan or other retirement plan, or
under any liability insurance policy, will be determined solely on the basis of
the applicable plan or plans or insurance policy or policies, and Angiotech’s
sole obligation in relation to such benefits will be:

 

  (a) to pay premium costs, or a portion or percentage thereof, on behalf of or
for the benefit of the Executive, to the extent that Angiotech may generally
make such payments on behalf of or for the benefit of its comparably situated
executive employees; and

 

- 4 -



--------------------------------------------------------------------------------

  (b) to make contributions to the group RRSP plan or other retirement plan, for
the benefit of the Executive, to the extent that Angiotech may generally make
such contributions for the benefit of its comparably situated executive
employees.

7.4 Angiotech may, in its sole discretion and without prior notice to the
Executive, change or terminate any employee benefit or insurance coverage made
available to its executive employees, including the portion or percentage of
premium costs (if any) paid by Angiotech under paragraph 7.3(a).

7.5 Any disputes concerning the Executive’s rights under any employee benefit
plan, retirement plan, or insurance policy must be directed against the provider
of the benefit and not against Angiotech.

7.6 The Executive’s eligibility for any health, dental, life insurance,
disability, or other insurance or employee benefits, or to participate in any
retirement plan, under this Part 7 will cease on the Last Day of Employment
(subject to any applicable conversion privileges), and Angiotech will not be
liable for any sickness, injury, illness, disability, or death, or for any
claims, damages, losses, costs, or expenses directly or indirectly suffered or
incurred thereafter, or as a result thereof.

 

8. STOCK OPTIONS AND OTHER EQUITY-BASED INCENTIVE PLANS

8.1 Subject to paragraph 8.2, the Executive:

 

  (a) will continue to hold any options to purchase common shares of Angiotech
held by the Executive as of the Effective Date, subject to the terms of any
applicable stock option agreement, plan, or program; and

 

  (b) may, from time to time, be eligible to receive additional stock option
grants, or grants or awards under other equity-based incentive plans or
programs, if and to the extent awarded to the Executive under the terms of any
applicable stock option agreement, plan, or program, or other equity-based
incentive plan or program, which may be approved by the Board and the
shareholders of Angiotech.

8.2 The Board may, in its sole discretion and without prior notice to the
Executive, change or terminate any stock option plan or program or any
equity-based incentive plan or program referred to in paragraph 8.1, subject to
the terms of the applicable plan or program that govern such change or
termination, and any applicable laws or regulatory requirements; provided that
such change or termination will not, without the Executive’s written consent,
adversely affect any then outstanding stock options or other grants or awards
held by the Executive (unless such change or termination occurs solely as a
result of a change in applicable laws or regulatory requirements).

8.3 Subject to paragraph 14.8(f), if the Executive’s employment is terminated,
any rights and obligations of the Executive in respect of any then outstanding
stock options or other grants or awards held by the Executive will continue to
be governed by the provisions of the applicable agreement, plan, or program
referred to in paragraph 8.1.

 

- 5 -



--------------------------------------------------------------------------------

8.4 If there is a conflict between the terms of this Agreement and the terms of
any stock option agreement, plan, or program, or other equity-based incentive
plan or program, referred to in paragraph 8.1, this Agreement will prevail and
govern, unless applicable laws or regulatory requirements do not permit this, in
which case the terms of such stock option agreement, plan, or program, or other
equity-based incentive plan or program will prevail and govern to the extent
required by such laws or regulatory requirements.

 

9. VACATION

9.1 The Executive will receive an annual vacation of 21 working days for each
fiscal year of employment under this Agreement, prorated for partial years of
employment, in accordance with Angiotech’s policies regarding vacations in
effect from time to time.

9.2 The Executive may take an annual vacation at such times as are mutually
convenient to the Executive and Angiotech, but subject to Angiotech’s
operational requirements.

9.3 Unless otherwise provided in Angiotech’s policies regarding vacations,

 

  (a) if the Executive does not use all of the Executive’s vacation entitlement
in a given fiscal year, the vacation not taken will be available to be used in a
later fiscal year; and

 

  (b) if the Executive’s employment is terminated before the end of a given
fiscal year, the Executive will be paid for:

 

  (i) any unused vacation days for previous fiscal years; and

 

  (ii) any unused vacation days for the fiscal year in which the Executive’s
employment is terminated, on a prorated basis.

9.4 Angiotech may, in its sole discretion and without prior notice to the
Executive, change Angiotech’s policies, plans, or practices regarding vacations.

 

10. EXPENSES

10.1 Angiotech will, upon the submission by the Executive of appropriate
receipts, reimburse the Executive for:

 

  (a) business expenses incurred by the Executive that Angiotech, in its sole
discretion, determines are reasonably necessary for the proper discharge of the
Executive’s duties and responsibilities, in accordance with Angiotech’s policies
in effect from time to time; and

 

- 6 -



--------------------------------------------------------------------------------

  (b) the following perquisites, for so long as Angiotech may make such
perquisites generally available for its comparably situated executive employees,
and up to a combined maximum amount of $15,000 for each fiscal year:

 

  (i) automobile lease;

 

  (ii) financial or tax planning services; and

 

  (iii) health club membership.

10.2 On July 3, 2009, provided the Executive is still actively employed,
Angiotech will provide mortgage assistance to the Executive in the form of a
lump sum payment of $50,000.

 

11. RESTRICTIONS ON SOLICITATION AND COMPETITION

11.1 In this Agreement:

 

  (a) “Business of Angiotech” means the business of Angiotech through the
Executive’s Last Day of Employment, including, without limitation, the business
of researching, developing, manufacturing, and selling medical devices and/or
medical implants, including, for example, stents, stent grafts, vascular grafts,
vascular wraps, catheters, needles, blades, sutures (including barbed or
self-retaining sutures), filters, vascular snares, biopsy devices, guidewires,
ophthalmic implants, orthopedic devices and implants, hemostats and hemostatic
pads, and tissue sealants, fillers, and glues, as well as drug-loaded and/or
polymer-coated versions of these products;

 

  (b) “Competitor of Angiotech” means any person, persons, entity, firm,
association, corporation, or other enterprise engaged in any business or
activity, anywhere in the world, that is or is being prepared to be in
competition with the Business of Angiotech, including, without limitation, the
development, manufacture, or sale of any product or service in competition with
a product or service developed, in development, manufactured, or sold by
Angiotech through the Executive’s Last Day of Employment;

 

  (c) “Customer of Angiotech” means any customer or client or prospective
customer or client of Angiotech to whom the Executive provided services, or for
whom the Executive transacted business, or whose identity became known to the
Executive in connection with or as a consequence of the Executive’s relationship
with or employment by Angiotech;

 

  (d) “Solicitation” means any direct or indirect communication of any kind,
regardless of who initiates the communication, that in any way invites, advises,
encourages, or asks any person to take or refrain from taking any action.

 

- 7 -



--------------------------------------------------------------------------------

11.2 Angiotech is engaged in the Business of Angiotech, the Business of
Angiotech is worldwide in scope, and the current and potential Competitors of
Angiotech and Customers of Angiotech are located throughout the world.

11.3 While the Executive is employed by Angiotech, and for a period of 12 months
after the Last Day of Employment, the Executive will not, whether as an owner,
shareholder, partner, joint venturer, officer, director, employee, advisor,
contractor, consultant, agent, or otherwise, either on his own or in conjunction
with any person, persons, entity, firm, association, corporation, or other
business enterprise, or in any other manner whatsoever, directly or indirectly:

 

  (a) carry on or engage in the Solicitation of any Customer of Angiotech,
except, while the Executive is employed by Angiotech, for a purpose consistent
with the performance of the Executive’s duties and responsibilities under this
Agreement;

 

  (b) interfere with, impair, or damage any relationship between Angiotech and
any Customer of Angiotech;

 

  (c) carry on or engage in the Solicitation of any employee or consultant of
Angiotech (including any person who was an employee or consultant of Angiotech
within a period of six months before the date of the Solicitation) to end his or
her employment or consulting relationship with Angiotech, or to commence an
employment or consulting relationship or any other relationship with any
Competitor of Angiotech;

 

  (d) carry on or engage in any business or activity that is, will be, or is
being prepared to be in competition with the Business of Angiotech, and that is
substantially related to any business, activity, or services:

 

  (i) that the Executive engaged in or performed, directly or indirectly, for or
on behalf of Angiotech through the Executive’s Last Day of Employment; or

 

  (ii) for which the Executive had direct or indirect responsibility or
oversight with Angiotech through the Executive’s Last Day of Employment;

 

  (e) advise, assist, lend money to, guarantee the debts or obligations of, or
manage or supervise personnel of, any Competitor of Angiotech engaged in any
business or activity described in subparagraph (d)(i) or (ii); or

 

  (f) subject to paragraphs 11.4 and 11.5, own more than a 1% legal or
beneficial interest in any Competitor of Angiotech.

 

- 8 -



--------------------------------------------------------------------------------

11.4 If the Executive owns or acquires more than a 1% legal or beneficial
interest in any entity, firm, association, corporation, or other enterprise
which is not a Competitor of Angiotech but which later becomes a Competitor of
Angiotech while the Executive is employed by Angiotech, or, subject to paragraph
11.5, during the 12-month period after the Last Day of Employment:

 

  (a) the Executive will, within 90 days after the Executive knows, or should
have known, that such entity, firm, association, corporation, or other
enterprise has become a Competitor of Angiotech (or, if requested by the
Executive, such longer time period as Angiotech may agree, such agreement not to
be unreasonably withheld), either

 

  (i) dispose of that interest to the extent necessary to comply with
paragraph 11.3(f), or

 

  (ii) notify Angiotech that the Executive owns more than a 1% legal or
beneficial interest in such entity, firm, association, corporation, or other
enterprise, and ask that the Board decide whether the Executive must comply with
paragraph 11.3(f);

 

  (b) if the Executive asks the Board under subparagraph (a)(ii) to decide
whether the Executive must comply with paragraph 11.3(f), the Board will decide,
in its sole discretion, whether the Executive will be required to dispose of the
Executive’s legal or beneficial interest in the entity, firm, association,
corporation, or other enterprise that has become a Competitor of Angiotech, to
the extent necessary to comply with paragraph 11.3(f), or to any lesser extent
specified by the Board, and Angiotech will notify the Executive of the Board’s
decision; and

 

  (c) if the Board decides under subparagraph (b) that the Executive must
dispose of any portion of the Executive’s legal or beneficial interest in the
entity, firm, association, corporation, or other enterprise that has become a
Competitor of Angiotech,

 

  (i) the Executive will, within 90 days of being notified of the Board’s
decision (or, if requested by the Executive, such longer time period as
Angiotech may agree, such agreement not to be unreasonably withheld), dispose of
that interest to the extent required by the Board under subparagraph (b), and

 

  (ii) if the Executive incurs a loss as a result of having to comply with the
Board’s decision under subparagraph (b), Angiotech will provide reasonable
compensation to the Executive for that loss, which will not, in any event,
exceed the difference, if any, between the acquisition cost of the interest and
the proceeds of disposition of the interest (without regard for the tax
consequences of the disposition).

11.5 Despite paragraphs 11.3 and 11.4, during the 12-month period after the Last
Day of Employment, the Executive may own or acquire more than 1% of the shares
of any class of a Competitor of Angiotech that are publicly traded on a stock
exchange or trade reporting system, provided that the Executive:

 

  (a) does not, on his own behalf, or in association with or on behalf of any
other person, entity, or group of persons or entities acting jointly or in
concert, become a “control person” as defined under the Ontario Securities Act;
and

 

- 9 -



--------------------------------------------------------------------------------

  (b) otherwise complies with paragraph 11.3(a) to (e).

11.6 If paragraph 11.3, or any portion thereof, is found to be unreasonable or
unenforceable to any extent by an arbitrator under Part 21 or by a Court of
competent jurisdiction determining its validity or enforceability, whether as to
the subject matter or scope of the restriction or restrictions, the geographic
area of the restriction or restrictions, or the duration of the restriction or
restrictions, then the restriction or restrictions will be changed or reduced to
that which is determined to be reasonable or enforceable by the arbitrator or
the Court.

 

12. WORK PRODUCT

12.1 In this Agreement:

 

  (a) “Intellectual Property” means all proprietary rights and interests in, to,
or associated with Work Product, including, without limitation, all registered
and unregistered copyrights, patents, industrial designs, trade-marks, trade
names, trade secrets, goodwill, all applications and all rights to file
applications for all of the foregoing, and all rights of action for
infringement, misappropriation, or other misuse, and any other rights in and to
the Work Product;

 

  (b) “Non-Angiotech Invention” means any concept, method, process, technology,
invention, development, or other work which:

 

  (i) subject to paragraph 12.8, is disclosed in Appendix B; or

 

  (ii) is determined by the Board to be a Non-Angiotech Invention under
paragraph 12.7;

 

  (c) “Work Product” means all work product of every kind, including, without
limitation, all inventions, discoveries, concepts, ideas, know-how, plans,
strategies, developments, technologies, computer programs, software source and
object codes, writings, formulas, algorithms, compilations, information, data,
devices, designs, prototypes, drawings, diagrams, schematics, practices,
processes, methods, products, procedures, manuals, techniques, and other works
of authorship, and all modifications and improvements to any of the foregoing,
whether or not patented, registered, or otherwise protected, that is invented,
made, created, authored, generated, compiled, conceived, developed, completed,
reduced to practice, or worked on by the Executive, whether alone or with
others, whether during or outside the Executive’s working hours, and whether
before or during the Executive’s employment with Angiotech:

 

  (i) relating to the Business of Angiotech;

 

- 10 -



--------------------------------------------------------------------------------

  (ii) resulting from work performed by the Executive with the use of
Angiotech’s equipment, facilities, Confidential Information, materials, or
personnel;

 

  (iii) resulting from any work performed by the Executive for Angiotech;

 

  (iv) resulting from, based on, or using any of Angiotech’s assets, property,
products, or research; or

 

  (v) relating to an opportunity that is identified by or presented to the
Executive, or of which the Executive becomes aware, in whole or in part as a
consequence of the Executive’s employment with Angiotech, or the functions
performed by the Executive on behalf of Angiotech;

but excluding any Non-Angiotech Inventions.

12.2 Angiotech is and will be the sole owner of all Work Product and
Intellectual Property.

12.3 For greater certainty:

 

  (a) the Executive irrevocably assigns and transfers to Angiotech all rights,
title, and interest in and to all Work Product and Intellectual Property, and
all rights of action for infringement or other misuse, including all rights to
file applications, and all pending applications, to patent, register, or record
the Work Product and Intellectual Property;

 

  (b) to the extent the Executive holds or acquires legal title to any Work
Product or Intellectual Property, the Executive holds it as trustee and agent
for Angiotech; and

 

  (c) on request by Angiotech, the Executive will, during and after the
Executive’s employment with Angiotech, execute and deliver immediately to
Angiotech all instruments that Angiotech considers necessary or helpful to
effect, perfect, register, or record its interest in Work Product and
Intellectual Property, or to patent, register, or record Work Product and
Intellectual Property in Angiotech’s name, or to obtain, maintain, or enforce
its rights and interest in Work Product and Intellectual Property in connection
with any interference, litigation, opposition, or other proceeding to which Work
Product or Intellectual Property is relevant, provided that Angiotech reimburses
the Executive for all reasonable expenses incurred to fulfill these obligations.

12.4 The Executive irrevocably nominates, appoints, and constitutes Angiotech as
the Executive’s true and lawful attorney with power to do all things and execute
all documents on the Executive’s behalf as may be required to give effect to
this Part 12, including, without limitation, the actions contemplated in
paragraph 12.3. The attorney so appointed may exercise this power as the
attorney deems appropriate to give effect to the intent of this Part 12.

 

- 11 -



--------------------------------------------------------------------------------

12.5 The Executive will, during and after the Executive’s employment with
Angiotech, assist Angiotech as much as is reasonably necessary to establish,
protect, and enforce Work Product and Intellectual Property, provided that
Angiotech:

 

  (a) reimburses the Executive for all reasonable expenses thereby incurred; and

 

  (b) provides reasonable compensation to the Executive for efforts thereby
expended after the end of the Executive’s employment with Angiotech.

12.6 The Executive irrevocably waives in favour of Angiotech any and all moral
rights that the Executive may have with respect to any Work Product, including,
without limitation, the right to attribution of authorship, the right to
restrain or claim damages for any distortion, mutilation, modification, or
enhancement of any Work Product, and the right to retain, use, or reproduce any
Work Product in any context and in connection with any product, service, or
business, and Angiotech may use or alter any Work Product, as Angiotech sees
fit, in its sole discretion.

12.7 A concept, method, process, technology, invention, development or other
work developed by the Executive may be determined to be a Non-Angiotech
Invention under paragraph 12.1(b)(ii) if:

 

  (a) subject to paragraph 12.11, the Executive immediately and fully discloses
that concept, method, process, technology, invention, development, or other
work, in writing, to both Angiotech’s General Counsel and its Human Resources
Department; and

 

  (b) the Board determines, in its sole discretion, that the concept, method,
process, technology, invention, development, or other work is a Non-Angiotech
Invention, provided that, for greater certainty, the Board may determine that a
concept, method, process, technology, invention, development, or other work is
not a Non-Angiotech Invention if one or more of the following apply to that
concept, method, process, technology, invention, development, or other work:

 

  (i) it was developed by the Executive during the Executive’s business time for
Angiotech, or using any equipment, facilities, materials, personnel, trade
secrets, or Confidential Information of Angiotech;

 

  (ii) it relates to the Business of Angiotech or to Angiotech’s current or
anticipated research or development; or

 

  (iii) it is otherwise derived from any work performed by the Executive for
Angiotech.

12.8 If the disclosure of any Non-Angiotech Invention in Appendix B would
violate any obligation of confidentiality that the Executive owes to a third
party, Appendix B must instead include (to the extent it does not violate that
obligation of confidentiality) a brief description of such Non-Angiotech
Invention, a list of all third parties to whom the Non-Angiotech Invention
belongs, and the reason full disclosure is prohibited.

 

- 12 -



--------------------------------------------------------------------------------

12.9 If, during the Executive’s employment with Angiotech, the Executive
incorporates any Non-Angiotech Invention into any product, process, service,
equipment, or facilities of Angiotech, the Executive will grant Angiotech a
non-exclusive, royalty-free, perpetual, and irrevocable worldwide licence
(including the right to sublicense) to make, have made, use, offer to sell,
sell, import, copy, distribute, modify, and otherwise practise and exploit such
Non-Angiotech Invention as part of Angiotech’s product, process, service,
equipment, or facilities (to the extent the Executive is legally entitled to
grant such licence or rights to Angiotech).

12.10 Subject to paragraph 12.11, while the Executive is employed by Angiotech,
the Executive will, immediately, fully disclose to Angiotech, in writing, all
items, methods, technologies, inventions, and other works, of any nature,
developed, conceived, or reduced to practice by the Executive, whether alone or
with others, that constitute Work Product or that otherwise relate to the
Business of Angiotech.

12.11 If the disclosure of any item, concept, method, process, technology,
invention, development, or other work under paragraph 12.7 or 12.10 would
violate any obligation of confidentiality that the Executive may owe to a third
party, the Executive will, instead, immediately disclose to Angiotech (to the
extent it does not violate that obligation of confidentiality) a description of
such item, method, technology, invention, or other work, a list of all third
parties to whom it belongs, and full and complete reasons why full disclosure is
prohibited.

12.12 At the end of the Executive’s employment, the Executive will immediately
return to Angiotech all Work Product and all other property of Angiotech,
including, without limitation, all medical devices, medical implants, and other
products, all computers, telephones, personal digital assistants, and other
equipment, and all Confidential Information, proprietary or licensed computer
programs, customer lists, customer data, books, records, forms, specifications,
formulas, data, data processes, designs, papers, and writings relating to the
Business of Angiotech, and any copies thereof, in the Executive’s possession or
under the Executive’s control. For greater certainty, the Executive will not
retain any copies of any such property, and will immediately provide to
Angiotech all passwords and other security devices required to enable access to
such property, and any licences granted to the Executive for the use of any such
property will be immediately revoked on the Last Day of Employment.

 

13. CONFIDENTIALITY

13.1 In this Agreement:

“Confidential Information” means all information and materials of Angiotech, and
its customers, clients, vendors, consultants, and other parties with which
Angiotech does business that is not generally known by or freely available to
the public, including, without limitation, information pertaining to biological
materials and their progeny and derivatives, drug formulations, pre-clinical and
clinical trials (abandoned or undertaken), work product, inventions,
discoveries, concepts, ideas, know-how, plans, strategies, developments,
technologies, computer programs, formulas, algorithms, compilations, data,
devices, designs, prototypes, drawings, diagrams, schematics, practices,
processes,

 

- 13 -



--------------------------------------------------------------------------------

methods, products, procedures, manuals, techniques, customer and supplier lists
and data, price lists, policies, records, forms, specifications, trade secrets,
research, laboratory notes, analysis, reports, studies, budgets, projections,
bids, costs, financial reports and information, financing materials, training
programs, sales and marketing programs, plans and strategies, regulatory
filings, and correspondence, whether or not expressed in tangible form, and in
any format:

(a) relating to the Business of Angiotech; or

(b) otherwise relating to Angiotech’s past, present, or future businesses,
properties, research, products, or services.

13.2 Unless the Executive can demonstrate that information or materials in issue
(including Work Product) is generally known by or freely available to the public
through no fault of the Executive or any person with whom the Executive is,
directly or indirectly, affiliated or related, then the information or material
will be presumed and deemed to be Confidential Information.

13.3 Unless and until any Confidential Information ceases to be confidential
under paragraph 13.2, the Executive will forever:

 

  (a) keep private and maintain in strict confidence such Confidential
Information; and

 

  (b) not, directly or indirectly, use, disseminate, disclose, lecture on,
publish, duplicate, or summarize the Confidential Information, in whole or in
part, except to the extent:

 

  (i) required by law, but subject to paragraph 13.5;

 

  (ii) required to enable the Executive to discharge the Executive’s duties and
responsibilities under this Agreement; or

 

  (iii) that Angiotech first consents in writing, and the Executive complies
with all terms and conditions imposed by Angiotech in the consent.

13.4 The Executive will forever observe the terms of all agreements regarding
confidentiality between Angiotech and others, except to the extent:

 

  (a) required by law, but subject to paragraph 13.5; or

 

  (b) that Angiotech first consents in writing, and the Executive complies with
all terms and conditions imposed by Angiotech in the consent.

13.5 If the Executive reasonably believes that the Executive is required by law
to disclose anything otherwise prohibited under paragraphs 13.3 and 13.4:

 

  (a) the Executive will immediately notify Angiotech in writing of all material
particulars of the situation;

 

- 14 -



--------------------------------------------------------------------------------

  (b) if Angiotech does not agree that disclosure is required by law, the
Executive will not make any disclosure unless an arbitrator under Part 21 or a
Court of competent jurisdiction orders otherwise; and

 

  (c) in any event, the Executive will take all lawful steps to ensure that any
disclosure required by law is subject to a protective order of confidentiality.

13.6 Nothing in this Agreement limits or supersedes any other right or remedy
that Angiotech may have, under applicable law, with respect to the protection of
Confidential Information.

 

14. TERMINATION

14.1 In this Agreement:

 

  (a) “Angiotech US” means Angiotech Pharmaceuticals (US), Inc., a corporation
incorporated under the laws of the State of Washington;

 

  (b) “Change of Control” means the occurrence of any one or more of the
following:

 

  (i) a change in the composition of the Board as a result of which fewer than
one-half of the incumbent directors are individuals who were directors 12 months
before the change; but excluding any such change in the composition of the Board
made with the approval of the Board as it was constituted immediately before the
change;

 

  (ii) the acquisition or aggregation by any person, entity, or group of persons
or entities acting jointly or in concert (“Acquiror”) of beneficial ownership or
control of Voting Securities (including, without limitation, the power to vote
or direct the voting thereof), as a result of which the Acquiror and/or
associates and/or affiliates of the Acquiror become entitled to cast or direct
the casting of 50% or more of the votes attached to all of the outstanding
Voting Securities which may be cast to elect directors (regardless of whether a
meeting has been called to elect directors); but excluding a change in the
relative beneficial ownership of the Acquiror in Voting Securities resulting
solely from a reduction in the aggregate number of the outstanding Voting
Securities, unless and until the Acquiror increases, in any manner, directly or
indirectly, the Acquiror’s beneficial ownership or control of Voting Securities
(after which the Acquiror and/or associates and/or affiliates of the Acquiror
are entitled to cast or direct the casting of 50% or more of the votes attached
to all of the outstanding Voting Securities which may be cast to elect
directors);

 

  (iii)

the disposition of all or substantially all of the assets or business of
Angiotech or Angiotech US pursuant to a merger, consolidation, or other
transaction, unless the common shares of the entity or entities that succeed to
the business of Angiotech, and any other shares entitled to vote for the
election of directors of such entity or entities, are beneficially owned or

 

- 15 -



--------------------------------------------------------------------------------

 

controlled by persons, entities, or groups of persons or entities acting jointly
or in concert who held beneficial ownership or control of Voting Securities
immediately before such merger, consolidation, or other transaction, in
substantially the same proportion as they owned such Voting Securities;

 

  (iv) the adoption of a resolution to wind-up, dissolve, or liquidate Angiotech
or Angiotech US; or

 

  (v) a consolidation, merger, amalgamation, arrangement, or other
reorganization or acquisition of Angiotech or Angiotech US, as a result of which
the holders of Voting Securities immediately before the completion of such
transaction hold less than 50% of the outstanding common shares and other shares
entitled to vote for the election of directors of the successor corporation
after completion of the transaction;

 

  (c) “Good Reason” means the occurrence of any one or more of the following
without the Executive’s written consent:

 

  (i) a material reduction in the Executive’s title, office, authority, or
duties or responsibilities of employment;

 

  (ii) one or more reductions in the Executive’s Base Salary, or in the
Executive’s target bonus opportunity under the Bonus Plan, in the cumulative
amount of 5% or more within a 12 month period, or a material reduction in the
Executive’s benefits or perquisites, if such reductions:

 

  (A) are not made in conjunction with similar reductions for comparably
situated executive employees of Angiotech, or

 

  (B) are made in conjunction with similar reductions for comparably situated
executive employees of Angiotech at the time of, or within 24 months after, a
Change of Control;

 

  (iii) a change in the Executive’s principal place of employment by a distance
of 80 kilometers or more, unless the new principal place of employment is within
80 kilometers of the Executive’s then current residence;

 

  (iv) a material breach by Angiotech of a fundamental term of this Agreement;
or

 

  (v) an Unapproved Change of Control;

but does not include the Executive being placed on paid leave for up to 30 days
pending the determination by Angiotech of whether there is or may be just cause
to terminate the Executive’s employment;

 

- 16 -



--------------------------------------------------------------------------------

  (d) “Last Day of Employment” means:

 

  (i) immediately on receipt of the Notice of Termination if the Executive’s
employment is terminated by Angiotech for just cause;

 

  (ii) the effective date of the Notice of Termination if the Executive’s
employment is terminated by the Executive without Good Reason; or

 

  (iii) immediately on receipt of the Notice of Termination if the Executive’s
employment is terminated by Angiotech for any reason other than for just cause,
or is terminated by the Executive for Good Reason, except in circumstances where
the Employment Standards Act (British Columbia) or other applicable employment
standards legislation requires this to be at the end of the period of notice
prescribed thereunder, in which case it will be at the end of the period of
notice;

or such later date as may otherwise be agreed between Angiotech and the
Executive;

 

  (e) “Notice of Termination” means a written notice of termination of the
Executive’s employment with Angiotech;

 

  (f) “Unapproved Change of Control” means a Change of Control that:

 

  (i) is recommended against to the Board by Angiotech’s Chief Executive Officer
in office immediately before the Change of Control; or

 

  (ii) is not approved, supported, or recommended by the Board as it was
constituted immediately before the Change of Control;

 

  (g) “Voting Securities” means common shares of Angiotech and any other shares
entitled to vote for the election of directors of Angiotech.

14.2 Angiotech may terminate the Executive’s employment at any time by giving a
Notice of Termination to the Executive.

14.3 The Executive may terminate the Executive’s employment for Good Reason if
Angiotech fails to cure the circumstances which gave the Executive Good Reason
within 20 days of the Executive giving Angiotech written notice identifying
those circumstances (provided that such notice must be given within 90 days
after the Executive knows, or should have known, of those circumstances), by the
Executive giving a Notice of Termination to Angiotech after the expiration of
that 20-day period. Except in accordance with this paragraph, the Executive may
not otherwise terminate the Executive’s employment for Good Reason.

14.4 The Executive may terminate the Executive’s employment at any time without
Good Reason by giving a Notice of Termination to Angiotech, providing Angiotech
with 60 days’ notice of the termination of the Executive’s employment, which
Angiotech may waive in whole or in part.

 

- 17 -



--------------------------------------------------------------------------------

14.5 If the Executive’s employment is terminated by the Executive without Good
Reason, Angiotech will:

 

  (a) pay any unpaid Base Salary earned by the Executive up to the Last Day of
Employment, and, if Angiotech has waived the notice period or any part of it
under paragraph 14.4, the equivalent Base Salary the Executive would otherwise
have earned during the notice period;

 

  (b) pay the balance of any outstanding payments under the Bonus Plan that are
or were payable to the Executive on or before the last day of the notice period;
and

 

  (c) make any payments due under paragraph 9.3(b) or 10.1(a);

and Angiotech will have no further obligation to the Executive under this
Agreement. In particular, the Executive will be deemed not to have earned any
payment under the Bonus Plan either in regard to the fiscal year in which the
termination of employment occurs, or in regard to any previous fiscal year, to
the extent such payment has not become payable to the Executive as of the last
day of the notice period.

14.6 If the Executive’s employment is terminated by Angiotech for just cause,
Angiotech will:

 

  (a) pay any unpaid Base Salary earned by the Executive up to the Last Day of
Employment;

 

  (b) pay the balance of any outstanding payments under the Bonus Plan that are
or were payable to the Executive on or before the Last Day of Employment; and

 

  (c) make any payments due under paragraph 9.3(b) or 10.1(a);

and Angiotech will have no further obligation to the Executive under this
Agreement. In particular, the Executive will be deemed not to have earned any
payment under the Bonus Plan either in regard to the fiscal year in which the
termination of employment occurs, or in regard to any previous fiscal year, to
the extent such payment has not become payable to the Executive as of the Last
Day of Employment.

14.7 If the Executive’s employment is terminated by Angiotech for any reason
other than for just cause or is terminated by the Executive for Good Reason, and
paragraph 14.8 does not apply, Angiotech will:

 

  (a) pay any unpaid Base Salary earned by the Executive up to the Last Day of
Employment;

 

  (b) pay a lump sum amount as severance compensation, equivalent to the total
of:

 

  (i) 12 months of Base Salary, and

 

- 18 -



--------------------------------------------------------------------------------

  (ii) an additional two months of Base Salary for each full year of employment
completed by the Executive,

up to a combined maximum of 24 months of Base Salary;

 

  (c) pay a further lump sum amount as compensation for loss of any benefits
made available to the Executive or the Executive’s immediate family, including
any benefit coverage under any health, dental, life insurance, disability, or
other insurance or employee benefits plan, any RRSP contributions or other
retirement benefits, and any other perquisites of employment, including any
automobile allowance, automobile lease, financial or tax planning services,
memberships, or otherwise, in the total amount of:

 

  (i) $24,000, plus

 

  (ii) an additional $2,000 for each full year of employment completed by the
Executive,

up to a combined maximum of $48,000;

 

  (d) pay the balance of any payments which may be due to the Executive under
the Bonus Plan, including, if applicable, a prorated payment under the Bonus
Plan earned in respect of the fiscal year in which the Executive’s employment is
terminated, as and when determined by the Board; and

 

  (e) make any payments due under paragraph 9.3(b) or 10.1(a).

14.8 If, at the time of, or within 24 months after, a Change of Control, the
Executive’s employment is terminated by Angiotech for any reason other than for
just cause or is terminated by the Executive for Good Reason, Angiotech will:

 

  (a) pay any unpaid Base Salary earned by the Executive up to the Last Day of
Employment;

 

  (b) pay a lump sum amount as severance compensation, equivalent to the total
of:

 

  (i) 24 months of Base Salary, and

 

  (ii) an additional two months of Base Salary for each full year of employment
completed by the Executive,

up to a combined maximum of 36 months of Base Salary;

 

  (c)

pay a further lump sum amount as compensation for loss of any benefits made
available to the Executive or the Executive’s immediate family, including any
benefit coverage under any health, dental, life insurance, disability, or other

 

- 19 -



--------------------------------------------------------------------------------

 

insurance or employee benefits plan, any RRSP contributions or other retirement
benefits, and any other perquisites of employment, including any automobile
allowance, automobile lease, financial or tax planning services, memberships, or
otherwise, in the total amount of:

 

  (i) $48,000, plus

 

  (ii) an additional $2,000 for each full year of employment completed by the
Executive,

up to a combined maximum of $72,000;

 

  (d) pay the balance of any payments which may be due to the Executive under
the Bonus Plan, including, if applicable, a prorated payment under the Bonus
Plan earned in respect of the fiscal year in which the Executive’s employment is
terminated, as and when determined by the Board;

 

  (e) pay a further lump sum amount, equal to two times the greater of:

 

  (i) the average of the payments made to the Executive under the Bonus Plan in
each of the two immediately preceding fiscal years, and

 

  (ii) the amount of the Executive’s target bonus opportunity under the Bonus
Plan for the fiscal year in which the Executive’s employment is terminated;

 

  (f) if the Executive holds any stock options, securities, grants, or awards
under any stock option agreement, plan, or program, or other equity-based
incentive plan or program, which are not vested as of the Last Day of Employment
in accordance with the provisions of the applicable agreement, plan, or program
referred to in paragraph 8.1 (and if vesting does not accelerate under those
provisions), pay a further lump sum amount equivalent to the amount the
Executive would have received if the Executive had been able to exercise those
stock options, securities, grants, or awards under the applicable agreement,
plan, or program, and sell the shares or underlying securities resulting from
their exercise at a price equal to the closing price of such shares or
underlying securities on the Toronto Stock Exchange as of the Last Day of
Employment;

 

  (g) make any payments due to the Executive under paragraph 9.3(b) or 10.1(a);

 

  (h)

in the case of a Change of Control that is not an Unapproved Change of Control,
if any payment, award, benefit, or distribution (or any acceleration of any
payment, award, benefit, or distribution) made by Angiotech under this Agreement
or otherwise to or for the benefit of the Executive is subject to excise tax
under Section 4999 of the Code (referred to in this paragraph 14.8(h) as the
“Excise Tax”), and the reduction of the amounts payable to the Executive under
this Agreement to the maximum amount that could be paid to the Executive

 

- 20 -



--------------------------------------------------------------------------------

 

without triggering the Excise Tax (“Safe Harbor Cap”) would provide the
Executive with a greater after tax amount than if such amounts were not reduced,
then the amounts payable to the Executive under this Agreement will be reduced
to the Safe Harbor Cap (but not below zero), provided that:

 

  (i) the reduction of the amounts payable hereunder, if applicable, will be
made by reducing the payments under paragraph 14.8(b); and

 

  (ii) if the reduction of the amounts payable would not result in a more
favourable after tax consequence to the Executive, no amounts payable under this
Agreement will be reduced; and

 

  (i) in the case of a Change of Control that is an Unapproved Change of
Control, if any payment, award, benefit, or distribution (or any acceleration of
any payment, award, benefit, or distribution) made by Angiotech under this
Agreement or otherwise to or for the benefit of the Executive (but without
regard to any additional payments required under this paragraph 14.8(i)), is
subject to excise tax under Section 4999 of the Code, or if any interest or
penalties are incurred by the Executive with regard to such excise tax (such
excise tax, together with any such interest and penalties, being collectively
referred to in this paragraph 14.8(i) as the “Excise Tax”), Angiotech will pay
the Executive an additional payment (“Gross-Up Payment”) such that after payment
by the Executive of all taxes (including any Excise Tax) imposed on the Gross-Up
Payment, the Gross-Up Payment will be the sum of:

 

  (i) the Excise Tax, and

 

  (ii) the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in the Executive’s adjusted gross income and the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is made.

14.9 If Angiotech’s shares cease to be listed on the Toronto Stock Exchange, the
reference to the Toronto Stock Exchange in paragraph 14.8(f) will be deemed to
be replaced with a reference to the NASDAQ or to such other stock exchange or
quotation and trade reporting system, if any, on which the greatest trading
volume in Angiotech’s common shares occurs.

14.10 Before any payments are made to the Executive under

 

  (a) paragraph 14.7(b) or (c), or

 

  (b) paragraph 14.8(b), (c), (e), (f) or (i)

the Executive will execute and deliver to Angiotech a release in the form
attached as Appendix A or in a similar form prepared by Angiotech.

14.11 Angiotech’s obligation to make any payments under

 

- 21 -



--------------------------------------------------------------------------------

  (a) paragraph 14.7(b) to (d), or

 

  (b) paragraph 14.8(b) to (f) and (i)

is conditional on the Executive’s ongoing compliance with all applicable
post-employment obligations of the Executive under this Agreement, including,
without limitation, the Executive’s obligations under Parts 3, 11, 12, and 13.
If the Executive breaches any such obligation, the Executive will immediately
disgorge and repay Angiotech any such payments received and will be disentitled
to any further such payments, without limiting, diminishing, or affecting any
other damages, losses, costs, or expenses for which the Executive may be liable
for any breach of this Agreement.

14.12 The Executive will not be required to seek other employment to be eligible
to receive any payments payable under this Agreement after termination of the
Executive’s employment, and no amount will be set-off against any such payments
on account of any remuneration or benefit that the Executive may receive as a
result of any other employment the Executive may obtain.

14.13 If the Executive dies,

 

  (a) the Executive’s estate will be entitled to receive:

 

  (i) any unpaid Base Salary earned up to the date of the Executive’s death;

 

  (ii) the balance of any payments which may be due to the Executive under the
Bonus Plan as of the date of the Executive’s death, including a prorated payment
under the Bonus Plan earned in respect of the fiscal year in which the
Executive’s death occurs, if applicable, as and when determined by the Board;
and

 

  (iii) any amounts due to the Executive under paragraph 9.3(b) or 10.1(a) as of
the date of the Executive’s death;

 

  (b) any outstanding stock options or other grants or awards held by the
Executive, as of the date of the Executive’s death, under any stock option
agreement, plan, or program, or other equity-based incentive plan or program,
will continue to be governed by the provisions of the applicable agreement,
plan, or program; and

 

  (c) Angiotech will have no other or further obligation to the Executive or the
Executive’s estate.

14.14 If, through no fault of the Executive, the Executive ceases to be legally
eligible to work in Canada:

 

  (a) the Executive will cooperate with Angiotech and use best efforts to
attempt to restore the Executive’s eligibility to work in Canada; and

 

- 22 -



--------------------------------------------------------------------------------

  (b) if, after taking the steps under subparagraph (a), the Executive and
Angiotech are unable to restore the Executive’s eligibility to work in Canada,
the Executive will be entitled to receive payments under paragraph 14.7 as if
the Executive’s employment had been terminated by Angiotech without just cause,
and the Last Day of Employment will be deemed to be the date on which the
Executive ceased to be eligible to work in Canada.

14.15 The provisions of this Part 14 are fair and reasonable and constitute
Angiotech’s only obligation to provide notice of termination, severance pay,
compensation under employment standards legislation, and related compensation
upon the termination of the Executive’s employment without just cause,
including, without limitation, damages in lieu of reasonable notice of
termination, loss of opportunity to exercise or acquire stock options,
securities, grants, or awards under any stock option agreement, plan, or
program, or other equity-based incentive plan or program, damage or injury to
reputation, damages for bad faith or otherwise pertaining to the manner of
dismissal, psychological damage or injury, loss of opportunity to receive
payments under the Bonus Plan or any other incentive compensation, lost
insurance benefits, negligence or other tort claims, or otherwise. In
particular, Angiotech will have no greater obligation than specified in this
Part 14 if, after the Last Day of Employment, the Executive becomes sick, ill,
disabled, or otherwise unable to work, or dies.

 

15. ENFORCEMENT

15.1 The restrictions in Parts 11, 12, and 13 are necessary for the protection
of Angiotech’s interests and the Business of Angiotech, are reasonable and
valid, and will not prevent the Executive from pursuing a livelihood, and the
Executive irrevocably waives all defences to their enforcement.

15.2 In addition to any and all other rights and remedies available to
Angiotech, an injunction is the only effective and meaningful remedy for any
breach of the Executive’s obligations under Parts 3, 11, 12, and 13, and
Angiotech would suffer irreparable harm and injury in the event of any such
breach. Accordingly, Angiotech may, without having to prove actual or potential
damages, loss, injury, or harm, apply for and obtain injunctive relief from any
Court of competent jurisdiction, including, without limitation, an interim,
interlocutory, or permanent injunction, to enforce any of these provisions upon
their breach or threatened breach.

 

16. SECTION 409A OF INTERNAL REVENUE CODE

16.1 Subject to paragraph 16.2, if, on the Executive’s Last Day of Employment,
the Executive is a “specified employee” as defined in Section 409A of the Code,
no payment or benefit will be provided under this Agreement until the earlier
of:

 

  (a) six months after the Last Day of Employment; or

 

  (b) the date of the Executive’s death;

except as may otherwise be required under the Employment Standards Act (British
Columbia) or other applicable employment standards legislation.

 

- 23 -



--------------------------------------------------------------------------------

16.2 Paragraph 16.1 will apply:

 

  (a) only to the extent required to avoid causing the Executive to incur any
additional income tax or interest under Section 409A of the Code or any
regulation or US Treasury Department guidelines promulgated thereunder; and

 

  (b) despite any other provision of this Agreement.

16.3 If any provision of this Agreement (or any award of compensation hereunder)
would cause the Executive to incur any additional income tax or interest under
Section 409A of the Code or any regulation or US Treasury Department guidelines
promulgated thereunder:

 

  (a) Angiotech will propose any changes to this Agreement that Angiotech may
determine to be necessary to avoid causing the Executive to incur such
additional income tax or interest, provided that any such changes will give
effect, to the extent practicable, to the intent of the provisions of this
Agreement without violating the provisions of Section 409A of the Code; and

 

  (b) the Executive’s agreement to any such changes proposed by Angiotech will
not be unreasonably withheld.

 

17. EXECUTIVE’S REPRESENTATIONS

17.1 In this Agreement:

“Previous Employer” means any previous employer of the Executive, or any entity
for which the Executive has worked or to which the Executive has provided
services.

17.2 The Executive represents and warrants that:

 

  (a) the Executive is legally eligible to work in Canada;

 

  (b) the Executive has no obligation to assign any rights, title, or interest
in or to any Work Product or Intellectual Property to any third party that
conflicts or is inconsistent with the Executive’s obligations under this
Agreement;

 

  (c) the Executive has no other employment, work, consultancy, engagements,
undertakings, or other relationship that could restrict or impair the
performance of the Executive’s duties and responsibilities under this Agreement;

 

  (d) the Executive has complied and is in compliance with any enforceable
covenants in any agreement with any Previous Employer;

 

  (e) the Executive has kept confidential and not disclosed or made available to
Angiotech any confidential information of any Previous Employer;

 

- 24 -



--------------------------------------------------------------------------------

  (f) upon ending the Executive’s employment with, or ceasing to work for or
provide services to, any Previous Employer, the Executive did not take or remove
anything proprietary to that Previous Employer;

 

  (g) the Executive is not aware of any outstanding or potential claims or
demands which have been or may be brought against the Executive in relation to
the Executive’s employment or other work for, or services provided to, any
Previous Employer;

 

  (h) all items, methods, technology, inventions, and other works of any nature
developed or provided by the Executive to Angiotech:

 

  (i) are or will be original to the Executive, except to the extent otherwise
disclosed to Angiotech, and

 

  (ii) do not, and will not when used or exploited by Angiotech or its
contractors or customers, infringe any rights of the Executive or any third
party;

 

  (i) all Non-Angiotech Inventions as of the date of this Agreement are fully
disclosed in Appendix B, except as provided in paragraph 12.8, and all
information disclosed in Appendix B is true and correct; and

 

  (j) the execution, delivery, and performance of this Agreement does not and
will not otherwise conflict with or result in the violation or breach of any
order, judgment, injunction, contract, agreement, commitment, or other
arrangement to which the Executive is a party or by which the Executive is
bound.

17.3 The Executive:

 

  (a) agrees that Angiotech has entered into this Agreement relying on the
representations and warranties in paragraph 17.2; and

 

  (b) will indemnify and save harmless Angiotech from and against any and all
claims, causes of action, damages, losses, costs, and expenses, including
reasonable legal fees, taxes, and disbursements, arising from the incorrectness
of, or any breach of, any representation or warranty in paragraph 17.2.

17.4 The Executive:

 

  (a) will continue to comply with any enforceable covenants in any agreement
with any Previous Employer; and

 

  (b) will continue to maintain in confidence any confidential information of
any Previous Employer, and will not disclose or make available to Angiotech any
such confidential information of a Previous Employer.

 

- 25 -



--------------------------------------------------------------------------------

18. GOVERNING LAW AND FORUM

18.1 This Agreement is deemed to be made in British Columbia, and will be
governed by and construed and interpreted in accordance with the laws of British
Columbia and laws of Canada applicable therein.

18.2 Subject to Part 21, if Angiotech commences a proceeding in the Courts of
British Columbia to interpret or enforce any term of this Agreement or to
resolve any dispute under it, the Executive will irrevocably attorn to the
jurisdiction of the Courts of British Columbia in connection therewith, and the
Courts of British Columbia will have exclusive jurisdiction in connection
therewith.

 

19. NOTICES

19.1 All notices and other communications required or permitted to be given
under this Agreement will be in writing, and will be delivered or sent by
registered mail to the party entitled to receive them, as follows:

 

  (a) JEFFREY M. GROSS

3275 West 22nd Street

Vancouver, BC V6L 1N1

 

  (b) ANGIOTECH PHARMACEUTICALS, INC.

1618 Station Street

Vancouver, BC V6A 1B6

  Attention:  

David D. McMasters,

General Counsel and Senior Vice President, Legal

19.2 Either party may notify the other in writing of a change of address to
which notices will thereafter be given.

 

20. SEVERABILITY AND WAIVER

20.1 Each provision of this Agreement is a separate obligation and is severable
from all other such obligations, and if any of them is held by an arbitrator
under Part 21 or by a Court to be invalid or unenforceable, this Agreement will
be construed by limiting, restricting, or reducing the application or scope of
the applicable provision or provisions, to the extent necessary to comply with
applicable law then in effect.

20.2 In this Agreement:

 

  (a) a waiver of any provision of this Agreement will not be binding unless in
writing and signed by both parties;

 

  (b) a failure to exercise or a delay in exercising any right or remedy under
this Agreement will not be deemed to be a waiver of that right or remedy; and

 

- 26 -



--------------------------------------------------------------------------------

  (c) a waiver or excuse by either party of any default or breach by the other
party of any provision of this Agreement will not waive that party’s rights in
respect of any continuing or subsequent default or breach, or affect the rights
of that party in respect of any such continuing or subsequent default or breach.

 

21. DISPUTE RESOLUTION

21.1 Before initiating any legal proceedings, the parties will attempt to
resolve all disputes concerning the interpretation, application or enforcement
of any term of this Agreement, any alleged breach of or non-compliance with this
Agreement, or otherwise arising out of or in connection with this Agreement or
any aspect of the Executive’s employment with Angiotech or the termination of
that employment, by mediated negotiation, and will use their best efforts to
agree on a mediator and to resolve any disputes by mediation.

21.2 If a dispute referred to in paragraph 21.1 cannot be resolved by mediation
within 15 days after one of the parties notifies the other of an intention to
mediate the dispute, or if the parties are unable to agree on a mediator within
10 days of such notice, either party may give notice to the other party of its
intention to refer the dispute to binding arbitration.

21.3 A dispute that is referred to binding arbitration under paragraph 21.2 will
be finally resolved by a single arbitrator under the Commercial Arbitration Act
(British Columbia) (“CAA”).

21.4 If the parties are unable to agree to an arbitrator within 10 days of the
notice referring the dispute to arbitration, either party may apply to the
Supreme Court of British Columbia (“Supreme Court”) for the appointment of a
single arbitrator under the CAA.

21.5 Immediately after the arbitration has commenced, the parties will agree
under section 35 of the CAA to exclude the jurisdiction of the Supreme Court
under sections 31, 33 and 34 of the CAA.

21.6 The arbitration will be in Vancouver, British Columbia.

21.7 The arbitrator will:

 

  (a) subject to the provisions of this Agreement, apply the Domestic Commercial
Arbitration Rules of Procedure of the British Columbia International Commercial
Arbitration Centre with any modifications as may be agreed to by the parties, or
such other rules of procedure as may otherwise be agreed to by the parties;

 

  (b) not have the authority or jurisdiction to award:

 

  (i) punitive or aggravated damages, or damages for any intangible loss or
injury, including damage or injury to reputation, damages for bad faith or
otherwise pertaining to the manner of dismissal, or psychological damage or
injury, or

 

- 27 -



--------------------------------------------------------------------------------

  (ii) injunctive relief, specific performance, or any other equitable remedy;

 

  (c) conduct the arbitration proceeding within 30 days of being appointed; and

 

  (d) render a decision within 30 days of the completion of the arbitration
proceeding.

21.8 The award of the arbitrator will be final and binding, and any order,
ruling, or award made by the arbitrator will not be questioned, reviewed,
restrained, amended, or set aside by the Supreme Court, except for arbitral
error under section 30 of the CAA.

21.9 Despite paragraph 21.3:

 

  (a) either party may, before or after an arbitration has commenced, apply to
the Supreme Court for interim relief under section 15(4) of the CAA; and

 

  (b) Angiotech may, before or after an arbitration has commenced, apply to any
Court of competent jurisdiction for injunctive relief under paragraph 15.2.

 

22. INDEPENDENT LEGAL ADVICE

22.1 Angiotech’s lawyers prepared this Agreement. The Executive was asked to
obtain independent legal advice before signing this Agreement, and represents by
signing it that such advice has been obtained.

 

23. ENUREMENT AND ASSIGNMENT

23.1 This Agreement will enure to the benefit of and be binding on the parties
and their respective heirs, executors, administrators, successors, and permitted
assigns.

23.2 The Executive will not assign this Agreement without Angiotech’s prior
written consent.

 

24. INTERPRETATION

24.1 In this Agreement:

 

  (a) “Angiotech” includes, as the context may require, its affiliates,
subsidiaries, associated companies, successors, and assigns;

 

  (b) “Board” means the Board of Directors of Angiotech;

 

  (c) “Code” means United States Internal Revenue Code of 1986, as amended;

 

  (d) “day” means calendar day, unless otherwise specified;

 

  (e) “IRS” means Internal Revenue Service.

24.2 All monetary amounts expressed in this Agreement are in Canadian currency,
unless otherwise specified.

 

- 28 -



--------------------------------------------------------------------------------

24.3 Any reference in this Agreement to an enactment will be deemed to be a
reference to such enactment as it may be amended or replaced from time to time,
and any reference to a particular provision of an enactment will include a
reference to an equivalent provision, if the enactment is amended or replaced.

24.4 Any rule of interpretation that any ambiguity is to be resolved against the
drafting party is not applicable to this Agreement.

 

25. ENTIRE AGREEMENT

25.1 This document contains the entire agreement between the parties with
respect to the Executive’s employment, and cancels and supersedes all prior
agreements and discussions between them relating to the Executive’s employment.

25.2 Except as provided in this Agreement, no amendment or variation of the
terms of this Agreement will be effective or binding unless in writing and
signed by both parties.

TO EVIDENCE THEIR AGREEMENT the parties have executed this Agreement on the
dates appearing below.

 

SIGNED, SEALED AND DELIVERED by   )       JEFFREY M. GROSS in the presence of:  
)         )      

 

  )       (Signature of Witness)   )    

 

    )     JEFFREY M. GROSS  

 

  )       (Print Name of Witness)   )         )      

 

  )       (Address of Witness)   )         )      

 

  )       (Occupation of Witness)   )         )      

 

  )       (Date)        



--------------------------------------------------------------------------------

ANGIOTECH PHARMACEUTICALS, INC. By:  

 

Authorized Signatory Date:  

 

 

- 30 -



--------------------------------------------------------------------------------

APPENDIX A

Form of Release

FULL AND FINAL RELEASE

AND PROMISE NOT TO INITIATE LEGAL ACTION

I, —, in consideration of the gross sum of $— (less required statutory
deductions and withholdings), the receipt and sufficiency of which is hereby
acknowledged, voluntarily agree:

1. Not to initiate any type of legal or regulatory action, and to release and
forever discharge Angiotech Pharmaceuticals, Inc. (“Angiotech”), its affiliates
and subsidiaries, its and their successors and assigns, and its and their
present and former officers, directors, employees, shareholders, partners,
agents, and otherwise, as the case may be (collectively, the “Releasees”), of
and from any and all causes of action, suits, contracts, complaints, claims,
damages, costs, and expenses of any nature or kind whatsoever, known or unknown
(collectively, “Claims”), which as against the Releasees, and any of them, I
have ever had, now have, or at any time hereafter I and my personal
representatives can, shall or may have, arising out of any cause, matter or
thing, including, without limiting the generality of the foregoing:

 

  (a) Claims arising directly or indirectly out of my hiring or the termination
of my employment with Angiotech, or in any other way relating directly or
indirectly to my employment with Angiotech;

 

  (b) Claims relating directly or indirectly to the loss of disability
insurance, life insurance, share options, bonuses, incentive compensation,
shares, equity-based compensation or incentives, pension, RRSP contributions,
and any other form of compensation, benefit, or perquisite of my employment with
Angiotech;

 

  (c) Claims for disability or sickness, or for insurance benefits relating
directly or indirectly to such Claims; and

 

  (d) Claims arising under any Federal or Provincial statute, including
specifically claims under the [names of applicable statutes to be inserted by
Angiotech when the employment relationship is terminated].

2. That neither the settlement nor anything contained herein is an admission of
any liability by the Releasees, or any of them, by whom liability is expressly
denied.

3. That I have carefully read and understand this document, and either received
legal advice about it before I signed it, or voluntarily declined to obtain such
advice.



--------------------------------------------------------------------------------

4. That the foregoing consideration is accepted voluntarily, for the purpose of
making a full and final settlement of all Claims.

5. That the terms of this document are intended to be contractual and not a mere
recital.

 

SIGNED, SEALED, AND DELIVERED by   )       — on                     , 20     in
the   )       presence of:   )         )      

 

  )       Signature   )         )    

 

 

 

  )     —   Print Name   )         )      

 

  )       Address   )         )      

 

  )       Occupation   )      

* * PLEASE READ CAREFULLY BEFORE SIGNING * *

 

- 2 -



--------------------------------------------------------------------------------

APPENDIX B

Non-Angiotech Inventions

Attached